Birdzell, J.
(concurring specially). I concur in the reversal of the judgment and in the reasons given therefor, which are stated in paragraphs 2, 3, 4, 5, 7, 8, and 9 of the syllabus. Inasmuch, however, as the trust in this ease is executed, I express no opinion as to whether or not a trust created under the circumstances shown to have existed in *423this ease is one that could be enforced if it remained executory. I am of tbe opinion that the transfer cannot be said to have been fraudulent and void as to creditors, nor one subject to a lien in favor of creditors upon a larger interest of the judgment debtor than he himself claimed under the circumstances; and I deem it unnecessary to say that an enforceable constructive trust existed.
I am authorized to say that Mr. Justice Christianson concurs in the view herein expressed.